Title: Report on the Petition of Benjamin Brown, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives, the petition of Benjamin Brown, submits the following Report thereupon.
The Act of the last Session, entitled “An Act providing for the settlement of the claims of persons under particular circumstances barred by the limitations heretofore established,” removes all obstacles to the claim of the petitioner, arising from the Acts of limitation if otherwise well founded.
But it appears, that Peter Greene, Attorney to Benjamin Brown, received, on the 13th of August 1788, a Certificate from the Commissioner for settling the accounts of the Marine Department, for the balance of pay due to said Brown for his services on board the Frigate Trumbull; which satisfies the claim of the petitioner.
Respectfully submitted,

Alexander HamiltonSecry of the Treasry.
Treasury DepartmentNovember 21st 1792.

